Citation Nr: 0635856	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
February 1967, and again from October 1990 to May 1991, and 
was in the Army National Guard reserves for over 20 years, 
retiring in July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi that granted the veteran's 
claims of entitlement to service connection for a left ankle 
disability and a low back disability, each evaluated as 10 
percent disabling, effective from May 30, 2000.  By that same 
rating action, the RO denied service connection for bilateral 
hearing loss.  In July 2002, the veteran filed a notice of 
disagreement that specifically contested the denial of 
service connection for bilateral hearing loss and the 10 
percent ratings assigned for left ankle and low back 
disabilities.  In September 2002, the RO furnished the 
veteran a statement of the case, and the veteran filed his 
substantive appeal (VA Form 9) in December 2002.

By a March 2005 rating decision, the RO granted a temporary 
total (100 percent) rating for the veteran's left ankle 
disability based on a period of convalesance from August 12, 
2004, to November 30, 2004, and increased the rating for this 
disability to 20 disability on the date following termination 
of temporary total rating.  See 38 C.F.R. § 4.30 (2004).  By 
a separate rating decision, dated in June 2005, the RO again 
increased the rating for the veteran's service-connected left 
ankle disability to 30 percent disabling, effective December 
1, 2004.

In April 2005, the veteran testified before the undersigned 
Veteran's Law Judge at the local regional office.  

In September 2005, the Board increased the rating for 
arthritis, traumatic, left ankle, from May 30, 2000 to August 
11, 2004, to 20 percent disabling, and denied entitlement to 
an initial evaluation in excess of 30 percent disabling for 
arthritis, traumatic, left ankle, status post ankle fusion 
with ankylosis, from December 1, 2004.  The Board also 
increased the evaluation for degenerative disc disease, L5-S1 
with grade 1 spondylolisthesis, L5, to 20 percent disabling, 
and remanded the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

In the September 2005 decision, the Board noted that, during 
the April 2005 hearing, the veteran noted constant ringing in 
his ears and stated that this began after an incident while 
on active duty for training in the reserves.  However, since 
service connection for tinnitus had been denied by the RO in 
an unappealed July 2003 rating decision, the Board 
interpreted the veteran's statements as a request to reopen 
the claim of service connection for tinnitus.  Thus, the 
issue of whether new and material evidence has been presented 
to reopen a previously denied claim of service connection for 
tinnitus was referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

When the veteran's claim was previously before the Board in 
September 2005, the matter was remanded for further 
development.  In doing so, the Board directed that the RO 
afford the veteran a VA examination to determine the etiology 
the veteran's current hearing loss.  In this regard, the 
examiner was asked to offer an opinion as to whether it is at 
least as likely as not that the veteran's disabilities were 
caused by or had their onset during active duty or active 
duty for training.  In so doing, the examiner was asked to 
comment on the veteran's reported in-service lightening 
strike, noise exposure on active duty, along with the lack of 
adequate ear protection during this period, and the relative 
lack of similar occupational and recreational noise exposure 
after service.

The veteran was afforded a VA examination in January 2006.  
The claims file was reviewed.  The veteran was given an 
audiogram, but the examiner stated that the results were 
considered to be of poor reliability and validity.  The 
examiner also noted considerable pure tone/ SRT disagreement.  
The veteran was found to understand the examiner's voice 
easily at normal conversational speech levels, but the 
veteran's responses to testing indicated severe-to-profound 
hearing loss in both ears.  The examiner stated that, since 
the audiogram was not valid, the examiner could not comment 
on the type, degree, stability or etiology of the veteran's 
hearing status.  An additional review conducted two weeks 
later confirmed the examiner's findings.  This second 
examiner also indicated that the veteran's claims file was 
reviewed and that the veteran had normal hearing in 1967 and 
1989 audiograms.  In 1994, the veteran was indicated to have 
mild loss in the left ear, and in 2001 the veteran was found 
to have bilateral sloping mild to severe hearing loss.  This 
examiner also indicated that the veteran's reception of 
normal speech was consistent with his low scores on his 
speech reception threshold on the audiogram.  He indicated 
that it would be his impression that this is the most 
reliable aspect of his audiometric examination and is 
probably the level of the hearing loss.  He went on to state 
that "I cannot accept the fact that his profound loss is 
real and true loss.  This patient may need to have further 
testing with more specific examinations done in order to 
ascertain his true level of hearing."  While each examiner 
commented briefly on the veteran's medical history, to 
include his reported lighting strike, no opinion was afforded 
regarding nexus to service.

Based on the foregoing, the Board therefore reluctantly 
concludes that this matter must be remanded for compliance 
with the Board's April 2006 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this 
regard, the Board finds that the veteran should be afforded 
an additional appropriate VA examination to determine whether 
the veteran has hearing loss for VA purposes that is related 
to or had its onset during active service or active duty for 
training.

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate the claim of service 
connection, but was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any current hearing loss.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of hearing 
loss found to be present.  If the 
examiner diagnoses the veteran as having 
hearing loss, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
condition was caused by or had its onset 
during active duty or active duty for 
training.  In so doing, the examiner 
should specifically comment on the 
veteran's in-service lightening strike, 
as described in the October 2000 lay 
statement and the veteran's testimony 
before the Board in April 2005, and noise 
exposure on active duty, along with the 
lack of adequate ear protection during 
this period, and the relative lack of 
similar occupational and recreational 
noise exposure after service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim.  
If any determination remains adverse to 
the veteran, he should be furnished with 
a Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



